DETAILED ACTION
Applicant’s 02/03/2022 response to the previous 11/05/2021 Office action has been considered and entered.

This application was granted Special status on 09/30/2021.  

This is the First Notice of Allowance of claims 1-18 and 20 as amended and/or filed in Applicant’s 02/03/2022 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 08/21/2020 (20200821).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to Provisional Application number 63/068,765 filed on 08/21/2020 (20200821).

Response to Amendments/Arguments
Applicant’s 02/03/2022 amendments to the claims and arguments in support thereof with respect to the 35 USC § 112 rejections of claims 1 and 16 set forth in section 8 of the previous 

Applicant’s 02/03/2022 amendments to the claims and arguments in support thereof with respect to the 35 USC § 103 rejections set forth in sections 12-13 of the previous 11/05/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-18 and 20 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to securing mobile devices to vehicles. 
US-20160338888-A1 to Michels; Larry Dean teaches a device 940 securing a patient transport device 939 to a transport vehicle in for example, Figures 15 and 16 below: 

    PNG
    media_image1.png
    464
    742
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    511
    666
    media_image2.png
    Greyscale

This prior art does not teach the specific docking plate 210, protrusions 340 and/or the method shown in for example, the instant application Figures 4A/B, 9 and as set forth in the independent claims. 
The closest prior art of over US 20140345045 A1 to Ferrin, US 5738306 A to Moss; Jeff M. et al. (Moss) and US 20190374412 A1 to Lazaro Caetano; Josephine (Lazaro) fails to teach or render obvious either, a patient transporting device for loading a patient into a patient loading vehicle, the patient transporting device comprising: a movable base member configured to receive a patient; a pathway member configured to provide a movement path for the movable base member; and a docking member 
a method of transporting a patient, the method comprising: placing a patient on a movable base member on a pathway member of a patient transporting device; rolling a lifter supporting the pathway member adjacent to a receiving member of an emergency vehicle; lifting a docking member affixed to the pathway member near the receiving member, the receiving member having a plurality of protruding portions from a bottom surface of the receiving member; tilting the docking member having a plurality of openings, under the plurality of protruding portions of the receiving member; hooking each of the plurality of openings of the docking member to each of the plurality of protruding portions of the receiving member, respectively; and forming a path including a path portion of the pathway member, a supporting plane of the docking member, and a loading path of the receiving member of the emergency vehicle at a selected angle, 5Application No. 17/408,246 Reply to Office Action Dated November 5, 2021 wherein hooking each of the plurality of openings to each of the plurality of protruding portions, respectively includes: docking respective openings to corresponding 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20220212                                                                                                                                                                                                      
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665